DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statements (IDS)s submitted on 03/09/2020 and 03/12/2020 have been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 17-19, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gratton et al. (“Fast Optical Imaging of Human Brain Function”, frontiers in human neuroscience, 2010, volume 4, article 52) hereinafter “Gratton”.
Regarding claims 1 and 18, Gratton discloses an optical measurement system [see abstract of Gratton], comprising: 
an optical source [point source NIR light] configured for delivering sample light in an anatomical structure, such that the sample light is scattered and absorbed by the anatomical structure, resulting in physiological-encoded signal light that exits the anatomical structure [see page 2, left column, section under “materials and methods”, propagation of light through tissue, line 10 to right column: end of the section; see also FIG. 1B; the source (S-red dot)]; 
an optical detector configured for detecting the physiological-encoded signal light; [see page 2, left column, section under “propagation of light through tissue, line13-17 and continued in the right column to the end of the section; see also Fig. 1B; the detector d (yellow dot)] and
a processor [it is inherent that the system analyzing the optical signal and its propagation includes a processing system to analyze the data] configured for acquiring an initial time-of-flight (TOF) profile derived from the physiological-encoded signal light [see page 2, right column, section under “measurement of light parameters”, lines 8-15 disclosing measuring time of flight of the photons through the brain tissue], the initial TOF profile having an initial contrast-to-noise ratio (CNR) between a plurality states of a physiological activity in the anatomical structure [it is inherent that any process has a contrast to noise ratio (i.e. Initial CNR)] , the processor further configured for applying one or more weighting functions to the initial TOF profile to generate a weighted TOF profile having a subsequent CNR greater than the initial CNR between the plurality of states of the physiological activity [applying various types of filters to the signal is equivalent to weighting the signal as part of the signal is suppressed (i.e. less weight) and part of the signal remains (i.e larger weight); see page 4, right column, second full paragraph disclosing reducing background noise using three types of filters], the processor further configured for processing the weighted TOF profile, and identifying one of the plurality of states of the physiological activity based on the processed TOF profile. [see FIG. 1; the signals are analyzed and the rest or active states of the brain is distinguished based on the properties of the optical signal] 
Regarding claims 2 and 19, Gratton further discloses that the plurality of states of the physiological activity comprises an active state and an inactive state.[see FIG. 1; the signals are analyzed and the Rest or active states of the brain is distinguished based on the properties of the optical signal] 
Regarding claims 17 and 34, Gratton further discloses that the anatomical structure is a brain, and wherein the physiological activity is a fast-optical signal [see abstract and page 2, left column, section under materials and methods, first paragraph disclosing fast optical signal detection of the brain tissue. see also FIG. 1].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claims 3, 7, 8, 10, 20, 24, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gratton et al. (“Fast Optical Imaging of Human Brain Function”, frontiers in human neuroscience, 2010, volume 4, article 52) hereinafter “Gratton” in view of Medvedev et al. (“Event-related fast optical signal in a rapid object recognition task: improving detection by the independent component analysis”, Brain research 2008, 145-158) hereinafter “Medvedev”.
Regarding claims 3 and 20, Gratton discloses all the limitations of claims 1 and 18 above [see rejections of claims 1 and 18]
Gratton does not disclose that the plurality of states of the physiological activity comprises at least two different active states.
Medvedev, directed towards fast optical imaging of the brain [see abstract of Medvedev] discloses that the plurality of states of the physiological activity comprises at least two different active states. [see page 147, right column , first paragraph disclosing that there are various activity level in the optical activity of the brain distinguished by different lightness in the matrix of  FIG. 3A]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Gratton further such that the plurality of states of physiological activity comprises at least two different active states according to the teachings of Medvedev in order to determine various states of the activity of the brain and arrive at a better understanding of optical activity of brain [see page 147, right column, first paragraph] doing so would have been applying a known technique of signal leveling to the optical brain signals to determine various states of the activity of the brain of the subject resulting in predictable and improved results which would have been obvious to an ordinarily skilled in the art.
claims 7 and 24, Gratton discloses all the limitations of claims 1 and 18 above [see rejections of claims 1 and 18]
Gratton does not disclose that the one or more weighting functions comprises a change in intensity between a plurality of reference TOF profiles respectively corresponding to the plurality of states of the physiological activity.  
Medvedev further discloses that the one or more weighting functions comprises a change in intensity between a plurality of reference TOF profiles respectively corresponding to the plurality of states of the physiological activity. [see page 147, right column and FIG. 3 ant its caption showing a plurality of different TOF intensity profiles each corresponding to a different level of brain activity] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Gratton further such that the plurality of states of physiological activity comprises at least two different active states according to the teachings of Medvedev in order to determine various states of the activity of the brain and arrive at a better understanding of optical activity of brain [see page 147, right column, first paragraph] doing so would have been applying a known technique of signal leveling to the optical brain signals to determine various states of the activity of the brain of the subject resulting in predictable and improved results which would have been obvious to an ordinarily skilled in the art.

Regarding claims 8 and 25, Gratton discloses all the limitations of claims 1 and 18 above [see rejections of claims 1 and 18]
Gratton does not discloses that the processor is configured for processing the weighted TOF profile by reducing the weighted TOF profile to a single index value indicative of the one state of the physiological activity, and the processor is configured for identifying the one state of the physiological activity based on the single index value.  
[see FIG. 3 of Medvedev and its caption; each state of the activity of the brain has been assigned a particular intensity number (i.e. a single index value).] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Gratton further such that the processor is configured for processing the weighted TOF profile by reducing the weighted TOF profile to a single index value indicative of the one state of the physiological activity, and the processor is configured for identifying the one state of the physiological activity based on the single index value according to the teachings of Medvedev in order to simplify the various signal intensities at various locations of the brain to certain levels (activity states) and digitize the values to more easily create the weight matrix. Doing so would have been applying the known method of digitalization to the signal detected resulting in improved and predictable results and would have been obvious to an ordinarily skilled in the art.

Regarding claims 10 and 27, Gratton discloses all the limitations of claims 8 and 25 above [see rejections of claims 8 and 25]
Gratton does not disclose that the optical detector is configured for deriving the initial TOF profile from the physiological-encoded signal light by directly detecting the initial TOF profile of the physiological-encoded signal light, and wherein at least a portion of the processor comprises: an analog circuit configured for applying the one or more weighting functions to the initial TOF profile to generate the weighted TOF profile, and reducing the weighted TOF profile to the single index value; and3Attorney Docket No.: KERN-025US01 a digitizer configured for digitizing the single index value; wherein at least another portion of the processor is configured for identifying the one state of the physiological activity based on the single digitized index value.
Medvedev further discloses that the optical detector is configured for deriving the initial TOF profile from the physiological-encoded signal light by directly detecting the initial TOF profile of the physiological-encoded signal light [see FIG. 2 of Medvedev; the initial signals are detected for each channel], and wherein at least a portion of the processor comprises: an analog circuit configured for applying the one or more weighting functions to the initial TOF profile to generate the weighted TOF profile [see FIG. 2; the weighting matrix is applied to the signal], and reducing the weighted TOF profile to the single index value [see caption of FIG. 2; each signal is reduced to a signal value represented by a different intensity]; and3Attorney Docket No.: KERN-025US01 a digitizer configured for digitizing the single index value; wherein at least another portion of the processor is configured for identifying the one state of the physiological activity based on the single digitized index value.[see page 147, right column, disclosing that certain values correspond to superficial active state and others to the deep cortex activity states; see also FIG. 2A]
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Gratton further and make the optical detector be configured for deriving the initial TOF profile from the physiological-encoded signal light by directly detecting the initial TOF profile of the physiological-encoded signal light, and wherein at least a portion of the processor comprises: an analog circuit configured for applying the one or more weighting functions to the initial TOF profile to generate the weighted TOF profile, and reducing the weighted TOF profile to the single index value; and3Attorney Docket No.: KERN-025US01 a digitizer configured for digitizing the single index value; wherein at least another portion of the processor is configured for identifying the one state of the physiological activity based on the single digitized index value according to the teachings of Medvedev in order to apply the weighting function to the raw data and determine the various states of activity of the brain and improve the accuracy of the .

Claims 11-13 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Gratton et al. (“Fast Optical Imaging of Human Brain Function”, frontiers in human neuroscience, 2010, volume 4, article 52) hereinafter “Gratton” in view of Borycki et al. (“Interferometric Near-Infrared Spectroscopy (iNIRS) for detection of optical and dynamic properties of turbid media”, Optics Express, 2016) hereinafter “Borycki”.
 Regarding claims 11 and 28, Gratton discloses all the limitations of claims 1 and 18 above [see rejections of claims 1 and 18]
Gratton does not disclose that the sample light comprises a single pulse.  
Borycki, directed towards near infrared detection of fast optical signals [see abstract of Borycki] discloses that the sample light comprises a single pulse [see page 332, section under “introduction”, second paragraph, lines 6-8 disclosing delivering a single pulse to the tissue]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Gratton further such that the sample light comprises a single pulse according to the teachings of Borycki in order to analyze the short pulse of light in time domain to acquire the distribution of the time of flight of the photons with more accuracy [see page 332, section under introduction, second paragraph, lines 8-10] Doing so would have been applying a known method of single pulse TOF detection to the method of Gratton to improve accuracy of TOF distribution calculation resulting in predictable improved results and would have been obvious to try by an ordinarily skilled in the art.

claims 12 and 29, Gratton discloses all the limitations of claims 1 and 18 above [see rejections of claims 1 and 18]
Gratton does not disclose that the single pulse has an optical pulse width of less than 1 ns.  
Borycki further discloses that the single pulse has an optical pulse width of less than 1 ns.  [see page 332, section under “introduction”, second paragraph, lines 6-8 disclosing delivering a single pulse of picosecond to the tissue]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Gratton further such that the single pulse has an optical pulse width of less than 1 ns according to the teachings of Borycki in order to detect the optical response of a short pulse and avoid interference between scattered light and emitted light and improve accuracy of TOF detection. Doing so would have been applying a known method of single short (picosecond) pulse TOF detection to the method of Gratton to improve accuracy of TOF distribution calculation by reducing interference resulting in predictable improved results and would have been obvious to try by an ordinarily skilled in the art

Regarding claims 13 and 30, Gratton discloses all the limitations of claims 1 and 18 above [see rejections of claims 1 and 18]
Gratton does not disclose that the single pulse has an optical pulse width of less than 100ps.  
Borycki further discloses that the single pulse has an optical pulse width of less than 100ps. [see page 332, section under “introduction”, second paragraph, lines 6-8 disclosing delivering a single pulse of picosecond to the tissue]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Gratton further such that the single pulse has an optical pulse width of less than 100 ps according to the teachings of Borycki in order to detect 
  
Claims 14, 15, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Gratton et al. (“Fast Optical Imaging of Human Brain Function”, frontiers in human neuroscience, 2010, volume 4, article 52) hereinafter “Gratton” in view of Borycki et al. (“Interferometric Near-Infrared Spectroscopy (iNIRS) for detection of optical and dynamic properties of turbid media”, Optics Express, 2016) hereinafter “Borycki” as applied to claim 11 above, and further in view of Zhao et al. (“Review of recent progress towards a fiberless, whole-scalp diffuse optical tomography system”, neurophotonics, 2018, Vol 5(1)]
Regarding claims 14 and 31, Gratton as modified by Borycki discloses all the limitations of claims 1 and 18 above [see rejections of claims 11 and 28]
 Gratton as modified by Borycki does not disclose that the optical detector comprises a photodiode configured for detecting the physiological-encoded signal light.  
Zhao, directed towards Whole scalp fast optical imaging system [see abstract of Zhao] discloses that the optical detector comprises a photodiode configured for detecting the physiological-encoded signal light. [see page 5 of Zhao, section under “Flex-Rigid printed circuit board based technologies, right column, fist 4 lines and the third paragraph discloses detecting optical physiological signals; see also caption of FIG. 2] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Gratton as modified by Borycki further and make the optical detector comprise of a photodiode configured for detecting the physiological-encoded [see page 5, right column, paragraph 3] doing so would have been applying a known device to a method ready for improvement resulting in predictable and improved results which would have been obvious to a person of ordinarily skilled in the art.

Regarding claims 15 and 32, Gratton as modified by Borycki discloses all the limitations of claims 1 and 18 above [see rejections of claims 11 and 28]
Gratton as modified by Borycki does not disclose that the photodiode is one of a metal-semiconductor-metal (MSM) photodiode and a PIN diode.  
Zhao further discloses that the photodiode is one of a metal-semiconductor-metal (MSM) photodiode and a PIN diode.  [see page 5 of Zhao, section under “Flex-Rigid printed circuit board based technologies, right column, fist 4 lines discloses that the photodiode detector is a PIN detector]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Gratton as modified by Borycki further and make the photodiode be one of a metal-semiconductor-metal (MSM) photodiode and a PIN diode according to the teachings of Zhao in order to provide a small dimension detector with low weight for easy placement on the skull of the patient  [see page 5, right column, paragraph 3] doing so would have been applying a known device to a method ready for improvement resulting in predictable and improved results which would have been obvious to a person of ordinarily skilled in the art.

Claims 16 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Gratton et al. (“Fast Optical Imaging of Human Brain Function”, frontiers in human neuroscience, 2010, volume 4, article 52) hereinafter “Gratton” in view of Morren et al. (“Detection of fast neuronal signals in the motor cortex from functional near infrared spectroscopy measurement using independent component analysis, Med. Biol. Eng. Comut. 2004, 42, 92-99) hereinafter “Morren”.
Regarding claims 16 and 33, Gratton discloses all the limitations of claims 1 and 18 above [see rejections of claims 1 and 18]
Gratton does not discloses that the optical detector is configured for detecting a frequency domain representation of the physiological-encoded signal light, wherein the processor is configured for deriving the initial TOF profile from the physiological-encoded signal light by transforming the frequency domain representation of the physiological-encoded signal light into the initial TOF profile
Morren further discloses that the optical detector is configured for detecting a frequency domain representation of the physiological-encoded signal light, [see page 93, left column, section under “measurements” discloses that the detector detects signals from the tissue in frequency domain] wherein the processor is configured for deriving the initial TOF profile from the physiological-encoded signal light by transforming the frequency domain representation of the physiological-encoded signal light into the initial TOF profile [see FIG. 2 of Morren; the signal is transformed from the initial signal into the TOF profile (section e) of the image]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Gratton further and make optical detector be configured for detecting a frequency domain representation of the physiological-encoded signal light, wherein the processor is configured for deriving the initial TOF profile from the physiological-encoded signal light by transforming the frequency domain representation of the physiological-encoded signal light into the initial TOF profile according to the teachings of Morren in order to separate various components of the initial raw signal and increase the efficiency of weighting process. Doing so would have been applying a known technique of .

Allowable Subject Matter
Claims 4- 6, 9, 21-23, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4 and 21, the prior art fails to anticipate and/or render obvious either solely or in combination: “wherein the one or more weighting functions comprise a fractional power”. The closest prior art, “Gratton”, discloses using filters as weighting functions but the filters are either low pass or high pass filters and do not include the specific type of filter claimed which a claim with fractional power. Further “Medvedev” reference discloses using weighting functions but the weighting functions of Medvedev are single values per state and do not include a function with a fractional power. it would not have been obvious to a person of ordinary skill in the art to optimize a single value function (in either Gratton or Medvedev) and make it a fractional power weighting function. therefore, the subject matter of claims 4 and 21 are considered allowable over prior art of record.
Claims 5, 6, 22, and 23 depend upon claims 4 and 21 and are allowable at least by virtue of their dependency upon allowable base claims.
Regarding claims 9, and 26, the prior art fails to anticipate and/or render obvious either solely or in combination “wherein the processor is configured to reduce the weighting TOF profile to the single index value by computing an area of the weighted TOF profile”. The closest prior art “Medvedev” discloses using single value weighting function, but it does not use computation of an area under a function to arrive at that value. since none of the references hint on computing an area under the weighting function, it is considered not to have been obvious to an ordinary skilled in the art to arrive at that inventive step.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marjan Saboktakin/
Examiner, Art Unit 3793

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793